DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/11/2020.
Claims 1, 3-5, 8-11, 14-18, and 20-24 are pending for examination. Applicant amends claims 1, 3, 8, 9, 10, 11, and 14, cancels claims 2, 6, 7, 12, 16, and 19, and adds claims 21-24. The amendments have been fully considered and entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejection of claims 1, 9, 10, and 11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux (Reg. No. 36,098) on 02/05/2021.

11. (Currently Amended) A method for protecting a vehicle network of a previously delivered vehicle against manipulated data transmission, the method comprising: 
uploading a computer program via a software update on at least one control unit of the vehicle network, the computer program for protecting [[a]] the vehicle network of [[a]] the vehicle against manipulated data transmission, the vehicle network including multiple network nodes, the computer program, when executed by a processing unit of the control unit, causing the processing unit to perform: 
checking, by at least one first network node in the vehicle network in a normal mode, a first received message as to whether the first received message is a message which only the first network node in the normal mode is permitted to transmit, but which the first network node did not transmit; and 
checking, by the first network node in a diagnostic mode, a second received message as to whether the second received message is a message which only the first network node in the normal mode or in the diagnostic mode is permitted to transmit, but which the first network node did not transmit; 
wherein the first network node may be switched off only when the vehicle is stationary; 
wherein the first network node in the diagnostic mode detects the manipulated data transmission when the second received message is a message only the first network node in the normal mode or in the diagnostic mode is permitted to transmit, but which the first network node did not transmit; 

wherein the countermeasure includes: (i) switching an ignition of the vehicle off and then on, and (ii) after the switching, resetting information in the vehicle network.

15. (Currently Amended) The method as recited in claim [[7]] 1, wherein the countermeasure includes deactivating the vehicle network or part of the vehicle network.

16. (Currently Amended) The method as recited in claim [[7]] 1, wherein the countermeasure includes sending out an error message as an additional diagnostic message or as manipulated information in an additional message assigned to the first network node in a test section of the additional message.

17. (Currently Amended) The method as recited in claim [[7]] 1, wherein the countermeasure includes refraining from transmitting specific safety-critical messages.

18. (Currently Amended) The method as recited in claim [[7]] 1, wherein the countermeasure includes shifting the vehicle into an emergency mode having limited functionality.

20. (Currently Amended) The method as recited in claim [[7]] 1, wherein the countermeasure includes ignoring at least part of the vehicle network.

-----------------------------------END OF EXAMINER’S AMENDMENT-------------------------------

Allowable Subject Matter
Claims 1, 3-5, 8-11, 14-18, and 20-24 are allowed. 
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks (pgs. 9-10) filed 12/11/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Morton et al. (US 20050278147 A1), [0091] and Fig. 1, discloses a diagnostic mode and an operating (normal) mode that correspond to different software instances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437